Name: 2013/746/EU: Council Decision of 10Ã December 2013 amending the Council's Rules of Procedure
 Type: Decision
 Subject Matter: demography and population;  economic analysis;  EU institutions and European civil service;  politics and public safety;  electoral procedure and voting
 Date Published: 2013-12-12

 12.12.2013 EN Official Journal of the European Union L 333/77 COUNCIL DECISION of 10 December 2013 amending the Council's Rules of Procedure (2013/746/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, Having regard to Article 2(2) of Annex III to the Council's Rules of Procedure (1), Whereas: (1) The first and fourth subparagraphs of Article 3(3) of Protocol (No 36) on transitional provisions, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, provide that, until 31 October 2014, when an act is to be adopted by the Council by a qualified majority, and if a member of the Council so requests, it must be verified that the Member States constituting the qualified majority represent at least 62 % of the total population of the Union. (2) That percentage is calculated according to the population figures set out in Article 1 of Annex III to the Council's Rules of Procedure (the Rules of Procedure). (3) Article 2(2) of Annex III to the Rules of Procedure provides that, with effect from 1 January each year, the Council, in accordance with the data available to the Statistical Office of the European Union on 30 September of the preceding year, must amend the figures set out in Article 1 of that Annex. (4) The Rules of Procedure should therefore be amended accordingly for the period from 1 January 2014 to 31 October 2014, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Annex III to the Rules of Procedure shall be replaced by the following: Article 1 For the purposes of implementing Article 16(5) of the TEU and Article 3(3) and (4) of Protocol (No 36) on transitional provisions, the total population of each Member State for the period from 1 January 2014 to 31 October 2014 shall be as follows: Member State Population (Ã  1 000) Germany 80 523,7 France 65 633,2 United Kingdom 63 730,1 Italy 59 685,2 Spain 46 704,3 Poland 38 533,3 Romania 20 057,5 Netherlands 16 779,6 Belgium 11 161,6 Greece 11 062,5 Czech Republic 10 516,1 Portugal 10 487,3 Hungary 9 908,8 Sweden 9 555,9 Austria 8 451,9 Bulgaria 7 284,6 Denmark 5 602,6 Finland 5 426,7 Slovakia 5 410,8 Ireland 4 591,1 Croatia 4 262,1 Lithuania 2 971,9 Slovenia 2 058,8 Latvia 2 023,8 Estonia 1 324,8 Cyprus 865,9 Luxembourg 537,0 Malta 421,4 Total 505 572,5 Threshold (62 %) 313 455,0. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. Done at Brussels, 10 December 2013. For the Council The President R. Ã ADÃ ½IUS (1) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).